       Case 4:20-cv-02948 Document 30 Filed on 06/11/21 in TXSD Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

  BILLY JOHNSON,                                   §
                                                   §
                    Plaintiff,                     §
                                                   §
  v.                                               §     CIVIL ACTION NO. 4:20-CV-02948
                                                   §
  SAN JACINTO COLLEGE                              §
                                                   §
                   Defendant                       §



                     PLAINTIFF’S SECOND AMENDED COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

        Billy Johnson (“Plaintiff” or “Mr. Johnson”), files this lawsuit against San Jacinto College

(“Defendant/ “College”), and in support thereof, states and alleges as follows:

                                    I.     NATURE OF ACTION

        1. This is an action under the Americans with Disabilities Act (“ADA”), including the

            ADA Amendments Act of 2008 (“ADAAA”), 42 U.S.C. § 12101 et seq., § 504 of the

            Rehabilitation Act of 1973, 29 U.S.C. § 794, as amended, and the Age Discrimination

            in Employment Act, 29 U.S.C. § 621 (ADEA). The purpose of the action is to correct

            unlawful employment practices on the basis of age and disability and to make Plaintiff

            whole for lost pay, damages, fees, costs, and expenses because of the age

            discrimination, disability discrimination, and retaliation he suffered.

                                             II. PARTIES

  2. Plaintiff, Billy Johnson, is an individual and citizen of the United States, residing in Edna,

        Texas.



Second Amended Complaint                                                                 Page 1 of 10
     Case 4:20-cv-02948 Document 30 Filed on 06/11/21 in TXSD Page 2 of 10




  3. Defendant San Jacinto College is a Not-For-Profit Community College located in Pasadena,

      Harris County Texas. Defendant is a recipient of Federal financial assistance thus subjecting

      it to the requirements of § 504 of the Rehabilitation Act of 1973. It may be served through

      its counsel Christopher Gilbert, Thompson & Horton LLP, 3200 Southwest Freeway, Suite

      2000, Houston, Texas 77027, 713-554-6741.

                             III.    JURISDICTION AND VENUE

  4. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a)(4) as this action

      arises ADA, including the ADA Amendments Act of 2008 (“ADAAA”), 42 U.S.C. § 12101

      et seq., § 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, as amended, and the

      ADEA.

  5. Venue is proper in this district under 28 U.S.C. § 1391(b) as the Defendant resides and

      conducts business in this judicial district, and the employment practices alleged to be

      unlawful giving rise to this action were committed within the jurisdiction of the United

      States District Court for the Southern District of Texas, Houston Division.

                              IV.    PROCEDURAL REQUISITES

  6. All conditions precedent to jurisdiction have occurred or been complied with: a charge of

      discrimination was jointly filed with the Equal Employment Opportunity Commission

      (“EEOC”) and the Texas Workforce Commission Civil Rights Division (“TWC-CRD”) and

      the Plaintiff’s lawsuit was filed within ninety days of receipt of the EEOC’s issuance of a

      right to sue letter.

                                V.    STATEMENT OF FACTS

  7. Mr. Johnson, who is 73 years old, began working for Defendant in December 2006. In

      August 2016, Mr. Johnson was injured on the job when he fell off a forklift. He sought




Second Amended Complaint                                                                Page 2 of 10
     Case 4:20-cv-02948 Document 30 Filed on 06/11/21 in TXSD Page 3 of 10




      medical attention and subsequently filed a workers’ compensation claim against Defendant

      shortly after the injury occurred. Following his injury, it became clear that Defendant had

      no interest in employing him anymore; not only because he had filed a workers’

      compensation claim but also because of his age and disability. Defendant forced him to

      retire in June 2018, against his own protests.

  8. Following his August 2016 injury, Mr. Johnson struggled to work with the College with

      regard to an accommodation. His doctor had assigned him light duty work, which he

      believes was available at the time, and ordered him not to drive.

  9. Despite those restrictions, in or around June of 2017, the College forced Mr. Johnson to

      come back to work yet refused to assign him to his original position and refused to allow

      him to work at their North campus, where Mr. Johnson had been working before his injuries.

      Mr. Johnson asked for an accommodation of additional time off to finish his therapy in

      Edna, Texas, but the College refused, without any interactive process. Mr. Johnson’s

      request for additional time off was also refused despite the College’s practice of allowing

      other employees additional time off as an accommodation.

  10. Mr. Johnson was also going to physical therapy near the college’s North campus. Because

      of the move to another campus, Mr. Johnson was forced to drive 700 miles a week, against

      his doctor’s orders. Because of his injuries and restrictions, the College refused to return

      Mr. Johnson to his previous office, despite the fact that he was able to perform all of the

      essential functions of his previous job with or without reasonable accommodation.

  11. In the time following his injury, numerous people told Mr. Johnson to retire and/or asked

      him “when he was going to retire.” Mr. Johnson’s supervisor, Ron Andall, Director,

      Facilities Operations, asked Mr. Johnson several times when he was going to retire and told




Second Amended Complaint                                                               Page 3 of 10
     Case 4:20-cv-02948 Document 30 Filed on 06/11/21 in TXSD Page 4 of 10




      him that he wanted him to retire so that he could move his friend into Mr. Johnson’s position.

      Mr. Johnson was specifically told, “we’ve got a younger guy we want to put in the office.”

  12. Mr. Johnson was also told, “we found a younger guy that can do your job,” by John

      Maslonka, Mr. Johnson’s former supervisor, who also asked him multiple times when he

      was going to retire. Gay Kendrick, Manager-Maintenance, also asked Mr. Johnson when he

      was going to retire, and Mr. Johnson’s co-workers also got into the act – constantly asking

      him when he was going to retire. Mr. Johnson vehemently protested these urgings to retire

      and made it very clear that he had no plans to retire for another seven years.

  13. Subsequently, after he was forced to retire, Mr. Andall got what he wanted and Mr. Johnson

      was replaced by Mike Marchuk, who he believes was 49 years old at the time he replaced

      Mr. Johnson.

  14. Not only did several of Mr. Johnson’s supervisors tell him flat out to retire, but when he

      refused, Mr. Johnson was transferred to a vacant building where he was forced to work

      alone with no computer and no phone. It is his understanding that Defendant had plans to

      tear down the building where he was sent to work at the time. The building was roach

      infested, covered in trash, vacant, had no panic button and no fire extinguisher. Mr. Johnson

      complained multiple times, but he was forced to work in that building up until the day he

      was forced to retire. In fact, it is our understanding that Jeff Chapatti, Maintenance Grounds

      Supervisor told Thaddeus King, Groundskeeper, not to go over to the building or to do

      anything involving maintenance to the building, while Mr. Johnson was working there.

  15. Eventually, Mr. Johnson’s supervisors notified Ginger Lambert, Director at the College,

      that they could no longer accommodate him. Ms. Lambert then met with John Maslonka

      and Gaynell Kendrick to discuss whether Mr. Johnson could continue working at the




Second Amended Complaint                                                                 Page 4 of 10
     Case 4:20-cv-02948 Document 30 Filed on 06/11/21 in TXSD Page 5 of 10




      College or not. In 2018 Ms. Lambert then told Mr. Johnson he would have to retire, or he

      would be fired.

  16. Mr. Johnson complained to multiple people, multiple times, about the discrimination, but

      no one did anything about it at all. When Mr. Johnson complained about the building and

      the harassment to Bryan Jones, Assoc. VC, Facilities Services and William Dickerson,

      Director of Accounting and Financial Services, they both told him they “didn’t want to get

      involved!” Mr. Johnson also complained to Vicki Del Bello, Director of Employee

      Relations and Benefits. He had four meetings with Ms. Del Bello wherein he complained

      that he was being retaliated against and being asked to retire. She made it clear to him that

      she did not want to get involved with his complaints. Mr. Johnson also met with Wesley

      Morris, Manager, Facilities Support Services about the retaliation and harassment. Mr.

      Morris did nothing. Mr. Johnson also complained to Teri Zamora, Vice Chancellor Fiscal

      Affairs, but she too did nothing about his complaints, although Mr. Johnson specifically told

      Ms. Zamora, “I am being forced into retirement!” Mr. Johnson also complained to his

      supervisors John Maslonka and Gaynell Kendrick about the disgusting building he was

      forced to work in. Mr. Maslonka simply responded that if he didn’t like the building then

      he could “go back to working Central,” knowing that his injuries would not let him drive

      that long distance.

  17. Defendant harassed Mr. Johnson based on his age and injuries and forced him to retire for

      the same reason. The very fact that he was replaced by an employee nearly twenty years

      younger solidifies Mr. Johnson’s claims for age discrimination.

  18. On June 1, 2018, Ginger Lambert, Director at the College informed Mr. Johnson that he

      “had to retire or he would lose all of his benefits.” She then tried to get him to complete an




Second Amended Complaint                                                                 Page 5 of 10
     Case 4:20-cv-02948 Document 30 Filed on 06/11/21 in TXSD Page 6 of 10




      Exit Questionnaire which he refused to complete because the questionnaire was titled

      “voluntary separation only,” and Mr. Johnson remained adamant that he was not retiring. It

      is believed that because Mr. Johnson hired a worker’s compensation attorney and because

      of his age and disabilities, he was subsequently bullied about retiring and ultimately forced

      to retire.

  19. Ms. Lambert claimed that Mr. Johnson “could not do the job.” However, this was not true.

      The only restriction Mr. Johnson had at the time was that he could not drive long distances.

      His job did not always entail driving long distances so there was no reason for Defendant to

      refuse this accommodation. Further, there are numerous examples of employees being

      allowed to stay on the job or being accommodated with light duty work who are younger

      than Mr. Johnson. Therefore, Defendant’s claim that it could not accommodate Mr. Johnson

      is merely a pretext for discrimination based on age, disability, and retaliation for his filing

      a worker’s compensation attorney to handle his matter.

                               VI.     AGE DISCRIMINATION

  20. The allegations contained in all paragraphs of the complaint are hereby incorporated by

      reference with the same force and effect as if set forth verbatim.

  21. The ADEA protect persons forty years of age and older against discriminatory employment

      practices based on age. Pursuant the ADEA Plaintiff pleads a cause of action against the

      Defendant for age discrimination.

  22. The Defendant engaged in discrimination and harassment against Plaintiff, an individual

      over forty years of age, and ultimately forced him to retire based upon his age. Plaintiff

      further asserts on knowledge and belief that his former position was filled by someone

      younger than him. The effect of these practices has been to deprive Plaintiff of equal




Second Amended Complaint                                                                 Page 6 of 10
     Case 4:20-cv-02948 Document 30 Filed on 06/11/21 in TXSD Page 7 of 10




      employment opportunities and otherwise affected his status as an employee. Plaintiff has

      suffered damages due to Defendant’s violations of the ADEA.

                            VII.    DISABILITY DISCRIMINATION

  23. The allegations contained in all paragraphs of the complaint are hereby incorporated by

      reference with the same force and effect as if set forth verbatim.

  24. At all relevant times, Mr. Johnson is/was an individual with a physical disability (actual,

      record of, and/or regarded as) as defined by the ADA, , 42 U.S.C. § 12102(2)(A) and, as

      defined by the Rehabilitation Act of 1973, 29 U.S.C. §§ 705(9)(B) and (20)(B).

  25. Due to his injuries sustained during the workplace accident, he was substantially limited

      and significantly restricted in major life activities, including but not limited to, climbing,

      driving long distances, walking long distances, and lifting heavy loads. By virtue of his

      experience, knowledge, skills, training, and ability, Mr. Johnson was qualified to perform

      and satisfactorily performed his position of Maintenance Coordinator with or without

      reasonable accommodation. Nonetheless, the College refused to return Mr. Johnson to his

      original position unless he was 100% recovered.

  26. The College failed to provide Mr. Johnson with a reasonable accommodation and also

      discriminated against Mr. Johnson because of his disabilities. He was not allowed to take

      additional time off when he needed it, he was refused additional sick time from the

      College’s sick back (though this is a routine accommodation that the College grants), and

      he was not allowed to work at the campus location closest to his home for several months.

  27. It was only after several months of complaints that Mr. Johnson was finally transferred

      back to the College’s North Campus. Yet, when he was transferred back, he was placed in

      an abandoned building, forced to work alone. When he asked to be moved from the




Second Amended Complaint                                                                   Page 7 of 10
     Case 4:20-cv-02948 Document 30 Filed on 06/11/21 in TXSD Page 8 of 10




      building, because of health concerns (as advised by his doctor), the College refused to

      accommodate him.

  28. The discrimination was intentional.

                                      VIII. RETALIATION

  29. The allegations contained in all paragraphs of the complaint are hereby incorporated by

      reference with the same force and effect as if set forth verbatim.

  30. Section 504 of the Rehabilitation Act prohibits anyone from interfering with the exercise of

      rights granted by the law to individuals with disabilities. Section 504 incorporates the anti-

      retaliation provision of Title VI of the Civil Rights Act of 1964, which “prohibits recipients

      from intimidating, threatening, coercing, or discriminating against any individual for the

      purpose of interfering with any right or privilege . . . or because he has made a complaint,

      testified, assisted, or participated in any manner in an investigation, proceeding or hearing

      under this part.” 34 C.F.R. §104.61 and 34 C.F.R. §100.7(e). Similarly, the ADA protects

      any individual who has opposed any act or practice made unlawful by the ADA. 42 U.S.C.

      § 12203(a), and the ADEA prohibits retaliation for opposing or complaining of age

      discrimination.

  31. Pursuant to the ADA, the Rehabilitation Act, and the ADEA, Plaintiff pleads a cause of

      action against the Defendant for retaliation.

  32. Plaintiff engaged in a protected activity by complaining to multiple supervisors that the

      questions about when he would retire and the persistent suggestions and requests that he

      retire were discriminatory actions. Plaintiff also engaged in protected activity when he asked

      repeatedly for a reasonable accommodation in allowing him to return to return to his original

      office and job rather than being forced to drive to a location that required him to drive long




Second Amended Complaint                                                                 Page 8 of 10
       Case 4:20-cv-02948 Document 30 Filed on 06/11/21 in TXSD Page 9 of 10




        distances. In response to his complaints Plaintiff was subjected to a hostile workplace by

        being placed to work in an inhospitable and unsafe building. Ultimately Plaintiff was forced

        to retire following his complaints about age discrimination and the failure to accommodate

        his disability. Plaintiff also asked to be moved from an unhealthy building into a safer office.

        Defendant refused to move him. The effect of these practices has been to deprive Plaintiff

        of equal employment opportunities and otherwise adversely affected his status as an

        employee.

        Plaintiff alleges that the Defendant retaliated against him in violation of the ADA, the

       Rehabilitation Act, and the ADEA.

                                               IX.    DAMAGES

        Plaintiff sustained damages as a result of the actions and/or omissions of Defendant

described herein. Accordingly, Plaintiff is entitled to an award of actual and compensatory

damages, punitive damages, liquidated damages, lost wages and benefits in the past and future, in

an amount within the jurisdictional limits of the court. Plaintiff also seeks an award of damages

for his mental anguish and pain and suffering he has suffered, continues to suffer, and will suffer

in the future. Plaintiff further seeks costs, interest and attorney’s fees.

        Plaintiff seeks monetary relief of over $200,000.00 but not more than $5,000,000.00,

unless a jury finds that this amount is not sufficient to compensate Plaintiff and deter Defendant

from such acts in the future.

                                          X.         JURY DEMAND

        Plaintiff demands a jury on all issues to be tried in this matter and herein submits the jury

fee.

                                            XI.      PRAYER




Second Amended Complaint                                                                    Page 9 of 10
    Case 4:20-cv-02948 Document 30 Filed on 06/11/21 in TXSD Page 10 of 10




        For the reasons set forth above, Plaintiff, Billy Johnson respectfully prays that the

Defendant be cited to appear and answer herein, and that upon a final hearing of the cause,

judgment be entered for the Plaintiff against Defendant for damages in an amount within the

jurisdictional limits of the Court and such other and further relief to which the Plaintiff may be

entitled at law or in equity.



                                             RESPECTFULLY SUBMITTED




                                             /s/ Amanda C. Hernandez
                                             Amanda C. Hernandez
                                             State Bar No. 24064411
                                             5100 Westheimer, Suite 200
                                             Houston, TX 77056
                                             Tel: 713-588-4359
                                             Email: amanda@ahfirm.com




Second Amended Complaint                                                              Page 10 of 10
